Citation Nr: 1642505	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-35 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss prior to January 11, 2016, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from August 1950 to April 1952, which includes service in Korea.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted the Veteran's claim for service connection for bilateral hearing loss, with an initial 10 percent disability rating, effective December 27, 2010.

In November 2015, the Board remanded the increased rating claim, as well as a claim for service connection for cold injury residuals for additional development.

In February 2016, the Agency of Original Jurisdiction (AOJ) granted a 30 percent disability rating for bilateral hearing loss, effective January 11, 2016.  However, as a higher rating is possible for bilateral hearing loss, the Board has now characterized the appeal as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2016, the RO also granted service connection for various cold injury residuals.  As the grants of service connection represent a full grant of the claim for service connection for cold injury residuals, that matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 11, 2016, the Veteran's bilateral hearing loss was manifested by Level XI hearing for the right ear and Level II hearing for the left ear.

2.  From January 11, 2016, the Veteran's bilateral hearing loss was manifested by Level XI hearing for the right ear and Level IV hearing for the left ear.


CONCLUSIONS OF LAW

1.  Prior to January 11, 2016, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).

2.  From January 11, 2016, the criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss, from the original grant of service connection.  VA's General Counsel has held that no notice under 38 U.S.C.A. § 5103 is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA medical records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Since the November 2015 Board remand, the AOJ also obtained and associated more recent VA medical records with the claims file.  Also, per the November 2015 Board remand, the AOJ requested additional medical evidence in a January 2016 letter and obtained a more current VA examination (discussed below).  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Board finds that adequate information is associated with the claims file to evaluate the Veteran's disability.  The Veteran underwent VA examinations in April 2011 and January 2016.  The Board notes that the Court of Appeals for Veterans Claims (the Court) has held that VA's policy of conducting all audiometry testing of hearing loss claimants in a sound-controlled room is valid. The Court found that there was no expert medical evidence demonstrating that an audiometry test conducted in a sound- controlled room produces inaccurate, misleading, or clinically unacceptable test results. Moreover, there was no evidence of the existence of any alternative testing method available. It was also found that an audiologist must provide a description of the functional effects caused by the hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In this regard, the Board finds that the VA examiners addressed the functional effects resulting from the Veteran's bilateral hearing loss.  The April 2011 VA examiner noted difficulty understanding conversations and localizing sound.
The January 2016 VA examiner noted difficulty hearing in noisy areas.  The Board finds that such examinations comply with the Court's holding in Martinak, and no further examination is necessary. 

Moreover, the Board finds that the examinations are adequate in order to evaluate the disability, as they include interviews with the Veteran, reviews of the record and full physical examinations, addressing the relevant rating criteria. Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

As noted in the previous Board decision, the Veteran did not appear for his scheduled February 2015 hearing before the Board and has not given a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2015) (providing that failure to appear for a scheduled hearing will be processed as though the request for hearing had been withdrawn).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 






II. Bilateral Hearing Loss Claim

A. Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

B.  Background and Analysis

The Veteran filed the current claim in December 2010.  In April 2011, he underwent a VA examination for bilateral hearing loss.  This examination is the only medical evidence of record, for rating purposes, of record prior to January 11, 2016.   Word recognition testing revealed speech recognition ability of 0 percent for the right ear and 88 percent for the left ear.  The audiogram reveals that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
100
105+
105+
105+
103.75
LEFT
20
55
65
80
55

The examination did not demonstrate an exceptional pattern of hearing loss.  Additionally, the test showed results that would equate to Level XI in the right ear and Level II hearing in the left ear, using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran would warrant a 10 percent disability rating.  38 C.F.R. § 4.85.

In a January 11, 2016, VA audiological examination, the VA examiner noted word recognition testing results of 0 percent for the right ear and 82 percent for the left ear, and the pure tone thresholds, measured in decibels, of:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
100
105+
105+
105+
103.75
LEFT
30
60
65
75
57.5

This examination also did not demonstrate an exceptional pattern of hearing loss.  The test showed results equating to Level XI in the right ear and Level IV hearing in the left ear, using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran would warrant a 30 percent disability rating.  38 C.F.R. § 4.85.

The Board further finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(b).

The Board also notes that the medical treatment evidence of record document that the Veteran received VA treatment for bilateral hearing loss, to include showing that the Veteran receives hearing aids through VA.  During the appeal period, the VA medical records do not include findings for rating purposes.

Therefore, the Board finds that, prior to January 11, 2016, the Veteran had no worse than Level XI hearing in the right ear and Level II hearing in the left ear.  As such, a 10 percent disability rating, and no higher was warranted for that time.

From January 11, 2016, the Veteran had Level XI hearing in the right ear and Level IV hearing of the left ear.  Such findings are consistent with his 30 percent disability rating from that time.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that while competent to report symptoms such as difficulty communicating and understanding, he is not competent to report that his hearing acuity is of sufficient severity to warrant a rating in excess of 10 percent prior to January 11, 2016 or in excess of 30 percent thereafter under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty understanding conversations, localizing sounds, and hearing in noisy areas to his VA examiners.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a higher rating are not met. See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Additionally, the Board has contemplated whether an issue should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has considered the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule. While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, the Board finds that the Veteran's bilateral hearing loss is fully addressed by the rating criteria under which such disability is rated. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend conversations and general hearing out of each ear is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for higher ratings, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case there is no additional impairment that has not been attributed to a specific, rated disability.  The Veteran's complaints have been in regards to hearing loss and bilateral lower extremity problems caused by his now service-connected cold injury residuals.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board concludes that referral of an issue for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The Veteran has not indicated that he is unemployable due to his bilateral hearing loss, such that a referral under Rice is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001.   The Board does note, however, that the Veteran is already in receipt of a combined 100 percent disability rating based on all of his service-connected disabilities.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a disability rating in excess of 10 percent prior to January 11, 2016, and in excess of 30 percent from January 11, 2016 is denied.  


ORDER

Prior to January 11, 2016, an initial disability rating in excess of 10 percent for bilateral hearing loss is denied.  

From January 11, 2016, an initial disability rating in excess of 30 percent for bilateral hearing loss is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


